Title: Daniel Brent to James Madison, 24 February 1829
From: Brent, Daniel
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington,
                                
                                24 feby 1829.
                            
                        
                        
                        Your Goodness will easily appreciate my motive and excuse the liberty I take in troubling you with the present
                            letter.
                        As I am but little known to General Jackson personally, I am desirous of procuring such Testimonials, to be
                            used if Occasion should require, as may be of service to me, in reference to the situation which I hold in the Department
                            of State, and must therefore take the liberty of soliciting such a one from you, respecting myself and my Conduct in that
                            Department, whilst it was under your Administration, as your kindness and sense of Justice may dictate. It is,
                            unfortunately, of the very highest importance to me in every respect, that I should remain undisturbed in my place;
                            otherwise, I would gladly have saved you this Trouble, and left Mr. Van Buren, who is said on all hands to be the person
                            designated as Secretary of State, to make his own selections upon his own view of Circumstances, without any attempt on my
                            part to secure it for myself.
                        It is unnecessary to state to you, that in the late Contest for The Presidency, tho’ my feelings and wishes
                            were strongly on the side of The present Incumbent, I never took the smallest part in it, if indeed, it can be said that I
                            took any part whatever, which could have been in the smallest degree offensive to The President, elect, or one of his
                            friends. I remain, Dear Sir, with perfect Esteem and Respect, your very obedt Servt.
                        
                        
                            
                                Daniel Brent.
                            
                        
                    